UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1376



HERBERT A. MANN,

                                                            Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                            Respondent.



On Petition for Review of an Order of the Benefits Review Board
(04-439-BLA)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert A. Mann, Petitioner Pro Se. Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Herbert A. Mann seeks review of the Benefits Review Board’s

decision and orders affirming the administrative law judge’s denial

of black lung benefits and denying reconsideration pursuant to 30

U.S.C. §§ 901-945 (2000).     Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.     Accordingly, we affirm on the reasoning

of the Board.     See Mann v. Dir., Office of Workers’ Comp. Programs,

No. 04-439-BLA (BRB Nov. 18, 2004; Feb. 4, 2005).        We dispense with

oral   argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                   - 2 -